                          Case 20-10601-AJC              Doc 29-1       Filed 06/23/20     Page 1 of 13

                              UNITED STATES BANKRUPTCY COURT
                                                      Southern District of Florida

   In re                                                                 Case No. 20-10601-AJC
                                                                         Chapter 7
   HARVEY AGUIRRE PIJEIRA,
   SSN x9326

                            Debtor.           /

                                      SUBPOENA FOR RULE 2004 EXAMINATION
                                                 DUCES TECUM

To:        LILIAN R. DE JONGH, Individually and as an Officer/Director of AA ELITE AUTO BODY CORP.,
           13220 SW 54 St., Miami, FL 33175
                                          (Name of person to whom the subpoena is directed)

       Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at an examination
   under Rule 2004, Federal Rules of Bankruptcy Procedure and Local Rule 2004-1.
   PLACE                                                               DATE AND TIME
                          Dunn Law, P.A.
                     66 West Flagler St., Suite 400                                  July 14, 2020, at 3:00 p.m.
                         Miami, FL 33130

   The examination will be recorded by this method:
   ✔ Production: You, or your representatives, must also bring with you to the examination the following documents,
   electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the material:

                                                  See attached Schedule “A”.

The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are attached –
Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a subpoena; and
Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not doing so.

   Date: June 23, 2020

                            CLERK OF COURT                            OR
                                                                                /s/ Michael P. Dunn
                            Signature of Clerk or Deputy Clerk                  Attorney’s Signature



   The name, address, email address, and telephone number of the attorney representing Marcia T. Dunn, Chapter 7 Trustee
   who issues or requests this Subpoena, are:
   Barry S. Turner, Esq., (Fla. Bar No. 85535) Dunn Law, P.A., 66 West Flagler Street, Suite 400, Miami, FL 33130.
   Phone: (786) 433-3866 / Fax: (786) 260-0269 – e-mail: michael.dunn@dunnlawpa.com (mzucker@dunnlawpa.com).

                                 Notice to the person who issues or requests this subpoena
  If this subpoena commands the production of documents, electronically stored information, or tangible things, or the
  inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
  the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).



                                                               Page 1 of 13
                       Case 20-10601-AJC            Doc 29-1       Filed 06/23/20     Page 2 of 13

                                            PROOF OF SERVICE
            (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any):
on (date)               .

     I served the subpoena on _____________, by delivering a copy to the named person as follows:


     I returned the subpoena unexecuted because:


Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to the
witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of $

My fees are $            for travel and $          for services, for a total of $          .

I declare under penalty of perjury that this information is true and correct.

Date:

                         By:




Additional information concerning attempted service, etc.:




                                                          Page 2 of 13
                                 Case 20-10601-AJC                     Doc 29-1            Filed 06/23/20              Page 3 of 13
                            Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                        (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

 (c) Place of compliance.                                                                         (ii) disclosing an unretained expert's opinion or information that does
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                         not describe specific occurrences in dispute and results from the expert's
person to attend a trial, hearing, or deposition only as follows:                           study that was not requested by a party.
     (A) within 100 miles of where the person resides, is employed, or                          (C) Specifying Conditions as an Alternative. In the circumstances
regularly transacts business in person; or                                                  described in Rule 45(d)(3)(B), the court may, instead of quashing or
     (B) within the state where the person resides, is employed, or regularly               modifying a subpoena, order appearance or production under specified
transacts business in person, if the person                                                 conditions if the serving party:
       (i) is a party or a party’s officer; or                                                     (i) shows a substantial need for the testimony or material that cannot
       (ii) is commanded to attend a trial and would not incur substantial                  be otherwise met without undue hardship; and
expense.                                                                                           (ii) ensures that the subpoenaed person will be reasonably
                                                                                            compensated.
  (2) For Other Discovery. A subpoena may command:
    (A) production of documents, or electronically stored information, or                   (e) Duties in Responding to a Subpoena.
things at a place within 100 miles of where the person resides, is employed,                  (1) Producing Documents or Electronically Stored Information. These
or regularly transacts business in person; and                                              procedures apply to producing documents or electronically stored
    (B) inspection of premises, at the premises to be inspected.                            information:
                                                                                                (A) Documents. A person responding to a subpoena to produce
(d) Protecting a Person Subject to a Subpoena; Enforcement.
                                                                                            documents must produce them as they are kept in the ordinary course of
      (1) Avoiding Undue Burden or Expense; Sanctions. A party or
                                                                                            business or must organize and label them to correspond to the categories in
attorney responsible for issuing and serving a subpoena must take
                                                                                            the demand.
reasonable steps to avoid imposing undue burden or expense on a person
                                                                                                (B) Form for Producing Electronically Stored Information Not
subject to the subpoena. The court for the district where compliance is
                                                                                            Specified. If a subpoena does not specify a form for producing
required must enforce this duty and impose an appropriate sanction —
                                                                                            electronically stored information, the person responding must produce it in
which may include lost earnings and reasonable attorney's fees — on a
                                                                                            a form or forms in which it is ordinarily maintained or in a reasonably
party or attorney who fails to comply.
                                                                                            usable form or forms.
                                                                                                (C) Electronically Stored Information Produced in Only One Form. The
  (2) Command to Produce Materials or Permit Inspection.
                                                                                            person responding need not produce the same electronically stored
    (A) Appearance Not Required. A person commanded to produce                              information in more than one form.
documents, electronically stored information, or tangible things, or to                         (D) Inaccessible Electronically Stored Information. The person
permit the inspection of premises, need not appear in person at the place of                responding need not provide discovery of electronically stored information
production or inspection unless also commanded to appear for a deposition,                  from sources that the person identifies as not reasonably accessible because
hearing, or trial.                                                                          of undue burden or cost. On motion to compel discovery or for a protective
    (B) Objections. A person commanded to produce documents or tangible                     order, the person responding must show that the information is not
things or to permit inspection may serve on the party or attorney designated
                                                                                            reasonably accessible because of undue burden or cost. If that showing is
in the subpoena a written objection to inspecting, copying, testing or
                                                                                            made, the court may nonetheless order discovery from such sources if the
sampling any or all of the materials or to inspecting the premises — or to
                                                                                            requesting party shows good cause, considering the limitations of Rule
producing electronically stored information in the form or forms requested.
                                                                                            26(b)(2)(C). The court may specify conditions for the discovery.
The objection must be served before the earlier of the time specified for
compliance or 14 days after the subpoena is served. If an objection is made,
                                                                                               (2) Claiming Privilege or Protection.
the following rules apply:
                                                                                                 (A) Information Withheld. A person withholding subpoenaed
      (i) At any time, on notice to the commanded person, the serving party
                                                                                            information under a claim that it is privileged or subject to protection as
may move the court for the district where compliance is required for an
                                                                                            trial-preparation material must:
order compelling production or inspection.
                                                                                                   (i) expressly make the claim; and
      (ii) These acts may be required only as directed in the order, and the
                                                                                                   (ii) describe the nature of the withheld documents, communications,
order must protect a person who is neither a party nor a party's officer from
                                                                                            or tangible things in a manner that, without revealing information itself
significant expense resulting from compliance.
                                                                                            privileged or protected, will enable the parties to assess the claim.
                                                                                                 (B) Information Produced. If information produced in response to a
  (3) Quashing or Modifying a Subpoena.
                                                                                            subpoena is subject to a claim of privilege or of protection as trial-
    (A) When Required. On timely motion, the court for the district where
                                                                                            preparation material, the person making the claim may notify any party that
compliance is required must quash or modify a subpoena that:
                                                                                            received the information of the claim and the basis for it. After being
      (i) fails to allow a reasonable time to comply;
                                                                                            notified, a party must promptly return, sequester, or destroy the specified
      (ii) requires a person to comply beyond the geographical limits
                                                                                            information and any copies it has; must not use or disclose the information
specified in Rule 45(c);
                                                                                            until the claim is resolved; must take reasonable steps to retrieve the
      (iii) requires disclosure of privileged or other protected matter, if no
                                                                                            information if the party disclosed it before being notified; and may
exception or waiver applies; or
                                                                                            promptly present the information under seal to the court for the district
      (iv) subjects a person to undue burden.
                                                                                            where compliance is required for a determination of the claim. The person
    (B) When Permitted. To protect a person subject to or affected by a
                                                                                            who produced the information must preserve the information until the claim
subpoena, the court for the district where compliance is required may, on
                                                                                            is resolved.
motion, quash or modify the subpoena if it requires:
                                                                                            (g) Contempt. The court for the district where compliance is required – and
      (i) disclosing a trade secret or other confidential research,
                                                                                            also, after a motion is transferred, the issuing court – may hold in contempt
development, or commercial information; or
                                                                                            a person who, having been served, fails without adequate excuse to obey
                                                                                            the subpoena or an order related to it.

                                                                          For Access to Subpoena Materials
                                                                         Fed. R. Civ. P. 45(a) Committee Note (2013)
               • Parties desiring access to information produced in response to this subpoena will need to follow up with the party serving the subpoena to obtain such access.
              • The party serving the subpoena should make reasonable provisions for prompt access.
              • The court for the district where compliance with the subpoena is required has authority to order notice of receipt of produced materials or access to them.


                                                                                 Page 3 of 13
              Case 20-10601-AJC            Doc 29-1       Filed 06/23/20       Page 4 of 13




                                                    EXHIBIT “A”
                                                   DEFINITIONS

         Unless the context of a specific request requires otherwise, the following definitions and
instructions shall apply to these requests:


        A.       “YOU”, “YOUR”, or “EXAMINEE” shall refer to Lilian R. De Jongh a/k/a Lilian R. De
Jongh Romero, individually, and includes any officers, directors, employees, agents, attorneys, associates,
predecessors, successors, assigns, affiliates, subsidiaries, divisions, partners, parents, joint ventures,
representatives, and any and all other persons acting on behalf, acting for, purporting to act for, or subject to
or under the control of Lilian R. De Jongh, her predecessors or successors.

        B.      “Debtor” shall mean HARVEY AGUIRRE PIJEIRA.

        C.      “Petition Date” shall mean January 17, 2020.

         D.      “Case” or “instant cause” means the instant bankruptcy case, styled In re: Harvey
Aguirre Pijeira (Case No.: 20-10601-AJC), pending in the United States Bankruptcy Court, Southern
District of Florida, Miami Division.

       E.       “AA” shall refer to AA ELITE AUTO BODY CORP (FEI/EIN No.
XX-XXXXXXX) and includes any officers, directors, employees, agents, attorneys, associates, predecessors,
successors, assigns, affiliates, subsidiaries, divisions, partners, parents, joint ventures, representatives,
and any and all other persons acting on behalf, acting for, purporting to act for, or subject to or under
the control of AA, or its subsidiaries, parents, predecessors or successors. Last known address: 7350
SW 42 Street, Miami, FL 33155.

       F.       “TROPICAL” shall refer to TROPICAL COLLISION, INC. (FEI/EIN No.
XX-XXXXXXX) and includes any officers, directors, employees, agents, attorneys, associates, predecessors,
successors, assigns, affiliates, subsidiaries, divisions, partners, parents, joint ventures, representatives,
and any and all other persons acting on behalf, acting for, purporting to act for, or subject to or under
the control of AA, or its subsidiaries, parents, predecessors or successors. Last known address: 7350
SW 42 Street, Miami, FL 33155.

        G.     “Bank accounts” shall mean any checking, savings, certificates of deposit and other
deposit accounts held by a financial institution, bank or credit union.

       H.      “Creditor” shall mean any person or entity to whom the Debtor owes money or is due
performance of any other contractual obligation.

        I.       “Communication” or “Communications” includes every manner of transmitting or
receiving facts, information, opinions or thoughts (including, but not limited to: visually; orally; in
writing; by digital, analog, electronic, magnetic, telephonic, or other mechanical means; or otherwise),
including, without limitation, oral conversations, telephone calls, written correspondence, memoranda
or notes, meetings document transmittals, facsimiles, emails or any other method by which information
is transmitted.




                                                 Page 4 of 13
             Case 20-10601-AJC          Doc 29-1       Filed 06/23/20     Page 5 of 13




       J.      “Concerning”, “concern,” or any other derivative thereof, as used herein shall be
construed as referring to, responding to, relating to (as defined herein), pertaining to, connected with,
comprising, memorializing, commenting on, regarding, discussing, showing, describing, reflecting,
analyzing or constituting.

         K.     “Contract” or “contracts” shall mean (a) an agreement, oral or written, between two or
more Persons which creates an obligation to do or not to do a particular thing, and (b) any document
which serves as proof of the obligation, including, without limitation, any subcontract, insurance policy
or other formal agreement, including exhibits, attachments, amendments (whether with or without
effect), modifications (whether with or without effect), and addenda.

        L.       “Document”, “documents”, or “documentation” means the original or a copy of any
tangible thing from or on which Information can be stored, recorded, processed, transmitted, inscribed,
or memorialized in any way by any means, regardless of technology or form an including, but not being
limited to: accounting books or records; accounts; account statements; affidavits; agendas; agreements;
analyses; applications; appointment books; appraisals; audio tapes; balance sheets; bordereaux; books;
books or records of account; brochures; cables; calendars; catalogues; CD-ROMs; certificates; charts;
circulars; compact discs; computer printouts; contracts; correspondence; data processing input and
output; deeds; deposition transcripts; desk calendars; diaries; digital images; drafts; DVDs; DVD-
ROMs; electrical recordings; electronically stored Information, e-mail communications; evaluations;
Excel spreadsheets; experiments; faxes; facsimiles; films; financial statements; floppy disks; guides;
guidelines; hard copies of electronic, electrical, magnetic or any other communications not made on
paper; hard disk drives; hearing transcripts; income statements; instant messages; interoffice
communications; journals; ledgers; letters; lists; logs; magazines; magazine articles; magnetic
recordings, magnetic tapes; manuals; memoranda; microfilms; minutes; newspapers, newspaper articles;
notations, notebooks; notes; objects; opinions; papers; photographs; policies; PowerPoint presentations;
procedures; profit and loss statements, prospectuses; receipts; recordings; releases; reports; schedules;
signature cards; sound recordings; spreadsheets; statements; statements of cash flow; statistical records;
stock certificates; summaries of accounts; summaries; tables; tabulations; tangible things;
telecommunications; telegrams; telefaxes; telex messages; tests; text messages; titles; transcripts;
videos; videotapes; websites; work papers; and any other writings, be they typewritten, handwritten,
printed, stored in or on any form of electronic or magnetic media, or otherwise, and other records,
recordings or pictures of any kind or description. Each copy of a document which contains any separate
notations or writings thereon shall be deemed to be a separate document for purposes of these requests.
Any document identified will include any document, in draft or final form, either sent or received by
You. This term also includes any documents now or ever in Your possession, custody or control, or
available to You, Your attorneys, accountants, agents, representatives, employees, or associates, and
specifically includes documents kept by individuals in their desks, at home, or elsewhere.


         M.     “Documents” shall also mean all electronic data storage documents or electronically
stored information (ESI) including, but not limited to, e-mails and any related attachments, electronic
files or other data compilations which relate to the categories of documents as requested below. Your
search for these electronically stored documents shall include all of Your computer hard drives, floppy
discs, compact discs, backup and archival tapes, removable media such as zip drives, password
protected and encrypted files, databases, electronic calendars, personal digital assistants, proprietary
software, and inactive or unused computer disc storage areas.




                                              Page 5 of 13
              Case 20-10601-AJC           Doc 29-1       Filed 06/23/20     Page 6 of 13




         N.      “Information” shall be expansively construed and shall include, but not be limited to
facts, data, opinions, images, impressions, concepts and formulae.


       O.      “Person” means any natural person, firm, partnership, joint venture, corporation, or
group of natural persons or such entities.


        P.      “Relating to,” “related” or “relating” means, directly or indirectly, refer to, mention,
describe, pertain to, arise out of or in connection with or in any way legally, logically, or factually
connected with the matter discussed.


         Q.     When referring to a person, the term “Identify” shall mean to give, to the extent known,
the person’s full name, present or last known address, present of last known telephone number, present
or last known e-mail address, and when referring to a natural person, additionally, the present or last
known place of employment. Once a person has been identified in accordance with this paragraph, only
the name of that person need be listed in response to subsequent discovery requesting the identification
of that person.


        R.      When referring to a document, the term “Identify” shall mean to state the type of
document as defined herein, the subject matter thereof, the date thereof, by whom it was written or
prepared, by whom it was signed, to whom it was sent, the present location (name and address of place)
thereof, and the present custodian of the original or copies thereof, so that the document is described in
sufficient enough detail that it could be subject to a request for production of documents under the
applicable rules of civil procedure. If any such document was, but no longer is, in Your possession or
subject to Your control, state the disposition of the document.


        S.       When referring to a communication other than a document, the term “Identify” shall
mean to describe the communication in such a manner that all the following Information is provided: (1)
whether the communication took place in person, by telephone, via e-mail, or otherwise; (2) if by
telephone, the identity of the person originating the call, the identity of the person receiving the call, the
identity of all other persons participating in the communication, and the location of each of those
persons at the time of the communication; and the identity of all other persons present within hearing of
any party to the communication; (3) if by e-mail, the identity, including name and e-mail address, of the
person originating the e-mail; the identity or identities, including name and e-mail address, of all
recipients; both intended and unintended, and including persons to whom blind copies were sent, of the
e-mail communication; the date and time of the communication; all replies to and forwards of the
original communication; the subject of the e-mail communication; and the identity and physical location
of the computer, network, or server from which the e-mail was sent; (4) in in Person, the identity of all
persons present during the communication and the location of the communication; (5) the date and time
of the communication; (6) to the best of Your recollection, what was said by each party to the
communication; and (7) the identity of the custodian of any document that recorded, summarized, or
concerned the communication.


       T.       The connectives “and” and “or” shall be construed either disjunctively or conjunctively
as necessary to bring within the scope of this discovery all responses that might otherwise be construed


                                                Page 6 of 13
              Case 20-10601-AJC           Doc 29-1       Filed 06/23/20     Page 7 of 13




to be outside of its scope.


       U.      The words “any,” “all” and “each” shall be construed as necessary to bring within the
scope of this discovery request all responses that might otherwise be construed to be outside of its
scope.

        V.      The use of the singular form of any word includes the plural and vice versa.

       W.      The use of the masculine form of any word includes the feminine form and the neuter
form, and vice versa.

                                            INSTRUCTIONS
        With respect to this request for documents, the following instructions shall apply:

        A.     This request for documents is continuing so as to require supplementary documents if
additional information or documents hereafter are obtained or discovered which may augment or
otherwise modify the information that You provide and documents that You produce. Supplementary
documents are to be served within five (5) days after receipt or discovery of such information or
documents.

        B.      Examinee is hereby notified that its duty to respond to this document request includes the
duty to furnish all information, documents and materials which are in Your possession or available to
You, including all those which can be obtained from additional sources or in the possession of Your
agents, representatives, employees, investigators, attorneys, or anyone acting on their behalf or on Your
behalf, pursuant to Fed.R.Bankr.P. 7036. If You are unable to locate any requested information or
document after exercising due diligence to secure the requested document, so state.

         C.     In the event that any document requested herein is not presently in Your possession or
subject to Your control, please identify each person You have reason to believe had or has knowledge of its
contents.

         D.     If any document is not produced under a claim of privilege, for each such document
identify the nature of the privilege (including work product) that is being claimed, indicate the
document request to which the document is responsive, and provide the following information, unless
divulgence of such information would cause disclosure of the allegedly privileged information: (1) the
type of document, including the number of pages, and attachments or appendices; (2) the general subject
matter of the document; (3) the date of the document; (4) all persons to whom the document was
distributed, shown or explained; and (5) such other information as is sufficient to identify the document
for a subpoena duces tecum, including, where appropriate, the author of the document, the addressee of
the document, and, where not apparent, the relationship of the author and the addressee to each other.

        E.      In the event that any document called for has been destroyed, discarded, or otherwise
disposed of, identify the document by stating its: (a) author or preparer; (b) addressee(s); (c) indicated
or blind copies; (d) date; (e) subject matter; (f) number of pages; (g) attachments or appendices; (h) all
Persons to whom it was distributed to or shown; (i) date of destruction of other disposition; (j) manner
of destruction or other disposition; (k) reason for destruction or other disposition; (l) Person destroying
or disposing of the document; and (m) the document request or requests to which the document is
responsive.


                                                Page 7 of 13
               Case 20-10601-AJC           Doc 29-1        Filed 06/23/20      Page 8 of 13




       F.      In producing documents requested herein, You shall produce documents in full, without
abridgment, abbreviation, and expurgation of any sort.

        G.       To the extent this request seeks production of ESI residing elsewhere other than, or in
addition to, on back-up copies, such information should be produced in its Native Format on hard drive or
other digital storage media that does not otherwise detract from the original format of the files, or that by
default may exclude or somehow later any metadata associated with said files. The information produced
should include any original or existing full file path, file or fold structure, or other source referencing data,
and be fully inclusive of all supporting and underlying data, the absence of which would render the
information incomplete or unusable. For purposes of this Instruction, the term “Native Format” shall meant
he format that the data was original created in. This should include, but not limited to, information about
the software that the data was created in, stored in, or was used, or is used to read, write, alter, modify, or in
any way change or manipulate the data.

        H.      All archived data being produced in response to this Request should be provided with the
means to view and export such data. Paper documents that are not otherwise contained, stored, or
recoverable by electronic means should be provided either in paper format, or via a scanned image in a
.TIFF format. Colored pages, photographs or other documents among such paper documents that would
otherwise loose the color format should be scanned in.JPEG or other standard color format.

        I.      All documents shall be produced as they are kept in the usual or ordinary course of
business with any identifying labels, file markings or similar identifying features, and shall be organized
and segregated in accordance with the numbered and lettered paragraphs and subparagraphs herein,
pursuant to Fed.R.Civ.P. 45, made applicable in bankruptcy cases by Fed.R.Bankr.P. 9016.

        J.     All requests herein refer to the period from December 1, 2015 to the date of production,
unless otherwise specifically indicated, and shall include all documents and information that relate to
such period, even though prepared, generated or published prior to or subsequent to that period.

        K.       IN LIEU OF APPEARANCE AT THIS TIME: The Examinee is required to
electronically produce all of the documents described on the attached Exhibit “A” no later than July 14,
2020, to the offices of Dunn Law, P.A., 66 West Flagler Street, Suite 400, Miami, FL 33130, or by e-
mail to: Michael.Dunn@dunnlawpa.com and mzucker@dunnlawpa.com. If the files are too large to
produce as e-mail attachments, a DropBox link will be provided upon request.

                                         DOCUMENT REQUESTS

    1. Copies of all bank statements (monthly or periodic) and records (including, but not limited to,
       ledger accounts, deposit slips, cancelled checks (front and back), check registers, check stubs,
       debit or credit advices or memos and wire transfers) for all bank accounts, both open and
       closed, personal or business, including virtual bank or merchant accounts, in any and all
       financial institutions, anywhere (foreign or domestic), from December 2015 to present, that are
       in Your name or joint name, or where You or the Debtor are authorized signers or interested
       parties of any kind.

    2. Copies of all bank statements (monthly or periodic) and records (including, but not limited to,
       ledger accounts, deposit slips, cancelled checks (front and back), check registers, check stubs,



                                                  Page 8 of 13
          Case 20-10601-AJC           Doc 29-1       Filed 06/23/20     Page 9 of 13




    debit or credit advices or memos and wire transfers) for all bank accounts, both open and
    closed, personal or business, including virtual bank or merchant accounts, in any and all
    financial institutions, anywhere (foreign or domestic), from December 2015 to present, that are
    in the name or joint name of AA, or where AA is an authorized signer or an interested party of
    any kind.
3. Copies of all bank statements (monthly or periodic) and records (including, but not limited to,
   ledger accounts, deposit slips, cancelled checks (front and back), check registers, check stubs,
   debit or credit advices or memos and wire transfers) for all bank accounts, both open and
   closed, personal or business, including virtual bank or merchant accounts, in any and all
   financial institutions, anywhere (foreign or domestic), from December 2015 to present, that are
   in the name or joint name of Tropical, or where Tropical is an authorized signer or an interested
   party of any kind.
4. Any and all signature cards that name You, the Debtor, AA, and/or Tropical as an authorized
   signatory on any financial account, for any entity or other third party, from December 2015 to
   present.
5. Any and all documents submitted to You by the Debtor, AA and/or Tropical for any loan or
   advance, in any capacity (borrower, guarantor, or surety) from December 2015 to present,
   including but not limited to all credit and/or loan applications, and any personal financial
   statements.
6. All documents that evidence, refer or relate to any interest in, or claimed title to, any financial
   instruments, accounts, or securities, including but not limited to: certificates of deposit, letters of
   credit, money orders, cashier’s checks, traveler’s checks, bank deposits, note receivables,
   pledges, security interests, stocks, bonds, mutual funds, debentures, retirement accounts,
   annuities, (whether individual or employer sponsored), stock options or profit sharing plans, or
   other investment, either owned by You, the Debtor, AA and/or Tropical or held for the benefit
   of You, the Debtor, AA and/or Tropical.
7. All documents that evidence, refer or relate to any safe-deposit box or other bank-secured area
   accessed by You, the Debtor, AA and/or Tropical from December 2015 to present.
8. All documents that evidence, refer or relate to Your ownership interest in any business entity in
   the world, including, without limitation, a corporation, limited liability company, partnership, a
   limited partnership, a limited liability partnership, a limited liability limited partnership, a
   professional association and a professional corporation, from December 2015 to present,
   including but not limited to:
            a) Tropical Collision, Inc.
            b) AA Elite Auto Body Corp.

9. All documents that evidence, refer or relate to the $1,177,068 in gross receipts or sales disclosed
   in the 2018 Form 1120 U.S. Corporation Income Tax Return of AA Elite Auto Body Corp.
   prepared for the tax year beginning June 1, 2018 and ending December 31, 2018, marked
   “Initial Return.”




                                            Page 9 of 13
         Case 20-10601-AJC          Doc 29-1       Filed 06/23/20     Page 10 of 13




10. Signed copies of all local, state and federal tax returns for the years 2015, 2016, 2017, 2018
    and/or 2019 including all supporting forms, schedules and documentation, such as K-1s, W-2s,
    1099 and 1098 forms, and W-4 tax withholding forms, filed by or for any entity in which You
    have or had an ownership, equitable, beneficial or other interest in, including any business
    interest identified in request number 8, supra. This request includes payroll tax returns and
    tangible personal property tax returns.
11. Full contact information for party that prepared the 2018 Form 1120 U.S. Corporation Income
    Tax Return on behalf of AA Elite Auto Body Corp. for the tax year beginning June 1, 2018
    and ending December 31, 2018.
12. Full contact information for party that prepared the 2019 Form 1120 U.S. Corporation Income
    Tax Return on behalf of AA Elite Auto Body Corp. for the 2019 tax year.
13. All corporate documents without limitation, any revised or amended versions, from December
    2015 to present, including but not limited to articles of incorporation, bylaws, shareholder
    agreements, meeting minutes, and corporate resolutions, stock certificates, and actions by
    consent of shareholders in Your possession related to You, the Debtor, AA and/or Tropical.
14. Copies of any and all financial statements of You, the Debtor, AA and/or Tropical from
    December 2015 to the present.
15. All documents that evidence, refer or relate to Debtor’s non-filing spouse’s designation as
    “Proprietor” of Tropical Collision, Inc. under its 2018 federal income tax return.
16. Provide a USB flash-drive, portable drive, disc, or hard copies of all of communications
    including private/direct messages sent via Facebook, WhatsApp, Instagram, or any other
    social media platform, between You and Harvey Adurra and Alberto Budincevic relating
    to Tropical Collision, Inc. from December 2015 to present.
17. Provide a USB flash-drive, portable drive, disc, or hard copies of all of communications
    including private/direct messages sent via Facebook, WhatsApp, Instagram, or any other
    social media platform, between You and the Debtor from December 2015 to present.
18. All documents that evidence, refer or relate to the formation of AA Elite Auto Body Corp.
    including Your position as President.
19. All documents that evidence, refer or relate to Your business relationship with AA Elite Auto
    Body Corp. and the Debtor.
20. All documents that evidence, refer or relate to Your departure from AA Elite Auto Body Corp.
    including all documents of turnover of the business, business tools and premises.
21. Full contact information for the landlord of AA Elite Auto Body Corp.
22. Full contact information for the landlord of Tropical Collision, Inc.
23. Provide a USB flash-drive, portable drive, disc, or hard copies of all of the private/direct
    messages sent via Facebook, WhatsApp, Instagram, or any other social media platform, that
    relates to the business dealings/transactions of any of the entities listed in request 8, supra, or


                                          Page 10 of 13
         Case 20-10601-AJC           Doc 29-1       Filed 06/23/20     Page 11 of 13




    any other business entity in the world in which You have or had an ownership, equitable,
    beneficial or other interest in from December 2015 to present.
24. Provide a USB flash-drive, portable drive, or disc containing the accounting data including the
    name of the software used and the passwords required to access the data, from December 2015
    to present, for any entity in the world in which You have or had an ownership, equitable,
    beneficial or other interest in, including any business interest identified in request number 8,
    supra.
25. All corporate documents without limitation, any revised or amended versions, from December
    2015 to present, including but not limited to articles of incorporation, bylaws, shareholder
    agreements, meeting minutes, and corporate resolutions, stock certificates, and actions by
    consent of shareholders, for any entity in which You have or had an ownership, equitable,
    beneficial or other interest in since December 2015, including any business interest identified in
    request number 8, supra.
26. All documents that evidence, refer or relate to Your interest in AA Elite Auto Body Corp.
27. All documents that evidence, refer or relate to the relationship between AA Elite Auto Body
    Corp. and A&B Paint & Body Shop, Inc.
28. All documents that evidence, refer or relate to the relationship between AA Elite Auto Body
    Corp. and One-Stop Collision Corp.
29. All documents that evidence, refer or relate to the relationship between AA Elite Auto Body
    Corp. and D&D Jongh Check Cashing Corp.
30. All documents that evidence, refer or relate to the relationship between the Debtor, D&D
    Jongh Check Cashing Corp., A&B Paint & Body Shop, Inc., and One-Stop Collision
    Corp.
31. All stock certificates for any business interest identified in request number 8, supra., issued to
    You or an entity You manage or control.
32. All consulting agreements, brokerage agreements, or employment agreements for any business
    interest identified in request number 8, supra.
33. Copies of all corporate financial documents (including, but not limited to, payroll records,
    signed payroll tax returns, profit and loss statements, general ledgers, accounts receivable,
    inventory, accounts payable), from December 2015 to present, for any entity in the world in
    which You have or had an ownership, equitable, beneficial or other interest in since December
    2015, including any business interest identified in request number 8, supra.
34. Copies of the general ledger for AA Elite Auto Body Corp. from January 1, 2018 to the date
    of production.
35. Complete copies of all business records, from December 2015 to present, including but not
    limited to, occupational licenses, business licenses (federal, state, county, city), leases, patents,
    financing statements, factoring agreements, financing agreements, franchise agreements,
    consulting agreements, distribution agreements, employment agreements, partnership


                                           Page 11 of 13
         Case 20-10601-AJC          Doc 29-1       Filed 06/23/20    Page 12 of 13




   agreements, licenses, copyright and trademark, intellectual property, website detail, fictitious
   name information, non-proprietary manufacturing agreements, assignments, pledges, and
   financial statements, for any entity in which You have or had an ownership, equitable, beneficial
   or other interest in from December 2015 to present, including any business interest identified in
   request number 8, supra.
36. Copies of any and all statements (periodic or monthly) and all support for all deposits,
    withdraws and transfers (including, without limitation, ledger accounts, memoranda, signatory
    cards, checkbooks, canceled checks (front and back), wire transfers (incoming and outgoing),
    debit or credit advices or memos, deposit slips, withdraw slips and any other records) for all
    bank accounts (open or closed), including all virtual bank or merchant accounts (such as PayPal,
    Venmo, Square), in any and all financial institutions, anywhere (foreign and domestic), from
    December 2015 to present, where any entity in which You have or had an ownership, equitable,
    beneficial or other interest in since December 2015, was a joint name, authorized signer,
    exercised control, or otherwise had an interest, including any business interest identified in
    request number 8, supra.
37. Copies of any and all agreements, including but not limited to employment contracts or
    agreements, leases, franchise agreements, consulting agreements, including, without limitation,
    property, rental and equipment leases, related to or concerning any entity in which You have or
    had an ownership, equitable, beneficial or other interest in since December 2015, including any
    business interest identified in request number 8, supra.
38. Copies of any and all lease or occupancy agreements for 7350 SW 42 Street, Miami, FL
    33155 including, but not limited to, name and contact information of property owner, dates of
    occupancy, source of funds for any deposit.
39. All documentation and information regarding any and all transfers of money, property,
    contributions, loans, investments, gifts, cash withdrawals, or payments over $1,000.00, made to
    any person and or any entity outside of the ordinary course of business (including, without
    limitation, any shareholders, principals, officers, directors, owners, employees, contractors or
    agents of the Debtor), from December 2015 to present by any entity in which You have or had
    an ownership, equitable, beneficial or other interest in since December 2015, including,
    including any business interest identified in request number 8, supra.
40. Copies of any and all financial statements prepared for any lender, creditor, or third party, from
    December 2015 to the Petition Date, for any entity in which You have or had an ownership,
    equitable, beneficial or other interest in since December 2015, including any business interest
    identified in request number 8, supra.
41. All documents related to any profit, equity or benefit sharing agreement or joint venture
    arrangement in which any entity in which You have or had an ownership, equitable, beneficial
    or other interest in since December 2015, including any business interest identified in request
    number 8, supra.




                                          Page 12 of 13
           Case 20-10601-AJC         Doc 29-1       Filed 06/23/20    Page 13 of 13




  42. All documents that evidence, refer or relate to business ventures, trusts, arrangements, leases,
      agreements, and/or assets held by You or that You participated in with any of the following
      located at 7350 SW 42 Street, Miami, FL 33155 within six (6) years immediately preceding
      the Petition Date:
             a)   the Debtor,
             b)   the Debtor’s non-filing spouse,
             c)   Harvey A. Pijeira, Sr.,
             d)   Harvey Adurra,
             e)   Alberto Budincevic,
             f)   Francela Aybar,
             g)   Valentin Reyes,
             h)   Peter Vizcon,
             i)   Gaston V. Rodriguez,
             j)   Zafiro Used Auto Parts Inc.
             k)   Dayami C. Soengas,
             l)   Expocar Collision Center Inc.,
             m)   Yaimel Valdes Hernandez,
             n)   D&D Jongh Check Cashing Corp.,
             o)   AA,
             p)   Tropical.

  43. Clear, color photographs of all physical property, whether you claim an interest in the property
      or not, both of full room/wide-view and close-ups, owned by or purchased for the benefit of any
      business interest identified in request number 8, supra.
                                              ***
The Trustee reserves the right to request additional documents as the investigation continues, as
the Examination proceeds, as additional issues are uncovered, and as clarifications are required.




                                           Page 13 of 13
